Citation Nr: 1328334	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-32 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to retroactive Dependents' Educational 
Assistance (DEA or Chapter 35) benefits for schooling prior 
to November 5, 2009.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1968.  The appellant is his daughter.  The Veteran died in 
December 2004; a decision in June 2008 granted service 
connection for the cause of the Veteran's death and 
entitlement to DEA benefits

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2011 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied retroactive payment for 
the appellant's schooling prior to November 5, 2009. 

The issue of entitlement to an earlier effective date for 
the grant of service connection for schizophrenia, to 
include on the basis of clear and unmistakable error in the 
February 1968 rating decision, for accrued benefits purposes 
will be decided separately.
 

FINDINGS OF FACT

1. The appellant's father, a Veteran, died in December 2004; 
service connection for the cause of the Veteran's death was 
granted in June 2008.  

2. A claim for Education Benefits under 38 U.S.C. Chapter 35 
was received from the appellant on November 5, 2010.


CONCLUSION OF LAW

The criteria for establishing entitlement to retroactive 
benefits under 38 U.S.C. Chapter 35 for schooling prior to 
November 5, 2009 have not been met.  38 U.S.C.A. §§ 5107, 
5113 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
21.4131(e) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2013).

The VCAA is not applicable to cases, such as this one, in 
which the law is determinative of the issue on appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

There is no evidence in the record that she has been 
provided a copy of the specific provisions ofo 38 U.S.C.A. 
§ 5113 or of 38 C.F.R. § 4131(e), the critical law and 
regulation applied here.  The appellant is generally 
considered to be entitled to notice of both the law and the 
evidence that will be considered in adjudicating her case.  
See McBurney v. Shinseki, 23 Vet. App. 136 (2009); 38 C.F.R. 
§ 20.903(b).  However, in this instance the failure to 
provide a copy of the relevant law is harmless error, 
because there is no legal basis on which the appellant could 
prevail.  See Beverly v. Nicholson, 19 Vet. App. 394, 402-03 
(2005) (holding Board error not prejudicial because there 
was no legal basis upon which claimant could prevail).  In 
addition, the RO provided an explanation in the statement of 
the case of the reasons for its selection of the 
commencement date that was based on an accurate application 
of the relevant provisions of 38 U.S.C.A. § 5113 and 
38 C.F.R. § 4131(e).  The explanation should have put the 
appellant and her attorney on notice as to the contents of 
the law and regulations.

Principles Governing DEA Benefits

Educational assistance is available to a child of a Veteran 
who has a service-connected disability that is totally and 
permanently disabling, or a child of a deceased Veteran 
where the death was due to a service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a), 21.3021(a).  

Under Chapter 35, a child's period of eligibility generally 
begins on either the earlier of the child's eighteenth 
birthday or successful completion of the child's secondary 
schooling.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).  

A child's period of eligibility may; however, begin after 
her eighteenth birthday if the VA "first finds" that the 
Veteran has a total disability or grants service connection 
for the cause of the Veteran's death after the child's 
eighteenth birthday but before her twenty-sixth birthday.  
38 C.F.R. § 21.3041(a)(2).  The term "first finds" means 
either the effective date of the total disability rating, 
the date of the Veteran's death, or the date VA first 
notifies the Veteran or appellant of that rating, whichever 
is more advantageous to the child.  38 C.F.R. § 21.3021(s). 

An eligible person's application for DEA benefits under 
Chapter 35 will be considered as having been filed on her 
eligibility date, if: (1) The eligibility date is more than 
1 year before the date of the initial rating decision that 
establishes either: that the Veteran's death is service-
connected, or that the Veteran has a permanent and total 
disability; (2) the eligible person files her original 
application for benefits under Chapter 35 with VA within 1 
year of the initial rating decision; (3) the eligible person 
claims educational assistance for pursuit of an approved 
program of education for a period that is more than 1 year 
before the date VA receives her original claim; (4) VA 
either received the original application on or after 
November 1, 2000 or received it earlier but, as of November 
1, 2000, either (A) had not acted on it; or (B) had denied 
it in whole or in part, but the denial was subject to 
appeal; and (5) the eligible person would have been eligible 
to educational assistance under Chapter 35 if she had filed 
a claim on her eligibility date.  38 U.S.C.A. § 5113; 
38 C.F.R. § 21.4131(e). 

If VA first finds the Veteran's cause of death is service 
connected after the child's eighteenth birthday but before 
her twenty-sixth birthday, the child may elect the beginning 
date of her period of eligibility.  38 C.F.R. § 
21.3041(a)(2)(ii).  The child can elect as a beginning date 
the effective date of the total disability or the date after 
the Veteran's death, the date that VA provides notice of the 
relevant determination, or any date in between.  Id.  

In such circumstances, VA must provide written notice to the 
child informing her of her right to elect the beginning date 
of the period of eligibility.  38 C.F.R. § 21.3041(i).  The 
written notice must identify the beginning dates the child 
may choose from and must contain a statement that the child 
must make the election within sixty days of the date of the 
written notice.  38 C.F.R. § 21.3041(a)(1).  If the child 
does not elect a beginning date within sixty days of VA's 
written notice, the period of eligibility beginning date 
will be the date of VA's decision that assigning a total 
disability rating or finding the Veteran's death to be 
service-connected.  38 C.F.R. § 21.3041(a)(2)(i). 

Background

The Veteran died in December 2004.  VA granted service 
connection for the cause of the Veteran's death in a rating 
decision issued in June 2008, notice of which was provided 
to the Veteran's surviving spouse, the appellant's mother, 
who was the moving party in that claim, in July 2008.  The 
June 2008 rating decision also established basic eligibility 
to DEA benefits as of December 5, 2004.

In October 2008 the attorney for the appellant's mother 
filed a Notice of Disagreement with the June 2008 rating 
decision which read, "She appeals the rating assigned for 
accrued benefits.  She seeks a higher rating on the accrued 
benefits to include TDIU benefits and she seeks an earlier 
effective date on the accrued benefits as well."

On November 5, 2010, the appellant electronically submitted 
a VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance.  In the application, the 
appellant indicated that she was seeking retroactive DEA 
benefits for her law school covering the period of August 
2002 through May 2005.

In January 2011 the St. Louis RO sent the appellant a letter 
requesting additional information regarding her claim.  In 
March 2011, the RO sent the appellant a Certificate of 
Eligibility indicating that she was entitled to 45 months of 
full time benefits.  This letter also notified the appellant 
that she was required to elect a beginning date for her 
benefits; the choices provided for this beginning date were 
December 6, 2004 (the day after the Veteran's death), June 
26, 2008 (the day before the date of the first VA decision 
that established entitlement to DEA benefits), or any date 
between those two.  The appellant was informed that she must 
notify VA of her preferred beginning date within 60 days, 
otherwise her beginning date would be set as June 27, 2008.  
The letter further informed the appellant that VA "can pay 
benefits for no more than one year prior to the date we 
received [her] application."

The appellant filed a response selecting December 6, 2004, 
as her beginning date.  In April 2011, the RO informed her 
that because her selected date was more than one year prior 
to the date her claim was received, retroactive benefits 
were denied.  A separate letter also sent in April 2011 
changed the beginning date of eligibility to June 27, 2008, 
because that date would be more advantageous to the 
appellant, in that it provided her a longer period in which 
to use her benefits.  


Analysis

There is no dispute that the appellant is eligible for and 
entitled to DEA benefits based on her late father's 
disability status.  The record shows that she attended law 
school at between August 2002 and May 2005, the time period 
for which she wishes to use her DEA benefits.  She was born 
in February 1979 and would have been ages 23 to 26 during 
the time period in question.  The issue before the Board is 
whether the benefits may be applied to this schooling on a 
retroactive basis.

The appellant's eligibility date is the date of the 
Veteran's death, December 2004. This is more than one year 
before the June 2008  rating decision that established 
entitlement, and the original application was received after 
November 1, 2000, which puts it squarely within the 
provisions of 38 C.F.R. § 4131(e) for an adjusted effective 
date.  

An application for DEA benefits under Chapter 35 will be 
considered as having been filed on the eligibility date only 
if the eligible person filed her original application for 
benefits under Chapter 35 with VA within 1 year of the 
initial rating decision.  38 C.F.R. § 21.4131(e).  This 
requirement must be met for an adjusted effective date.  See 
generally, Melson v. Derwinski, 1 Vet. App. 334 (1991) (use 
of the conjunctive "and" in a statutory provision means that 
all of the conditions listed in the provision must be met).  

The claim for benefits under Chapter 35 was not received 
until November 2010, more than 2 years after the initial 
rating decision establishing entitlement.  Therefore, her 
claim was not received within 1 year of the initial rating 
decision. 

There is no evidence or contention that the appellant, or 
any other eligible person, filed an application for DEA 
benefits prior to November 2010.  The Board has reviewed the 
October 2008 notice of disagreement that the appellant's 
mother filed with regard to the June 2008 rating decision.  
The contents of that document cannot be read to encompass an 
application for DEA benefits on the appellant's behalf or 
even as a reference to such benefits.  The appellant has not 
asserted that she filed an application prior to November 
2010.

In October 2011 the appellant's representative noted a May 
2011 rating decision that granted an earlier effective date 
of November 2002 for the Veteran's permanent and total 
disability rating.  The attorney interpreted the change to 
mean that VA should award DEA benefits for the appellant's 
"entire law school years and cover the costs of her bar 
exams."  However, the changed date of total and permanent 
disability and an application filed within a year of the 
rating decision making that change do not create a separate 
claim for DEA benefits or otherwise serve to satisfy the 
requirements of 38 U.S.C.A. § 5113 and 38 C.F.R. § 4131(e).  

Both the statute and the regulation specify that the 
application must be submitted within 1 year of the "initial 
rating decision."  38 U.S.C.A. § 5113(b).  The "initial 
rating decision" is that decision which established service 
connection for the cause of the Veteran's death or existence 
of a permanent and total disability.  In addition, the 
statute and regulation regarding the eligibility period and 
the election of an eligibility period, 38 U.S.C.A. § 3512; 
38 C.F.R. § 21.3041, both reference the date that VA "first 
finds" the Veteran to be permanently and totally disabled or 
that the Veteran's death was due to a service-connected 
disability.  In this instance, the appellant's entitlement 
was established by the rating decision of June 2008 granting 
service connection for the cause of the Veteran's death.  
Subsequent decisions may have changed the earliest possible 
date of the entitlement, but they are subsequent rather than 
initial rating decisions in such instances; June 2008 is the 
date when VA first found eligibility based on the Veteran's 
disability status.  

Since the undisputed evidence is against the claim, 
reasonable doubt does not arise.  The claim of entitlement 
to retroactive benefits under 38 U.S.C. Chapter 35 for 
schooling prior to November 5, 2009 must be denied.


ORDER

The claim of entitlement to retroactive DEA benefits for 
schooling prior to November 5, 2009 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


